Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, have been fully considered and are persuasive. The previous rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-18 are allowed. The following is an examiner’s statement of reasons for allowance: Sturza et al. teaches a power distribution system however does not teach a first electronic control unit (ECU) coupled to said first circuit, said first ECU generating said first close request control signal and generating said first open request control signal, wherein said first ECU is configured to communicate said first close request control signal and said first open request control signal to said first circuit; a second battery electrically connected to a second safety critical power rail; andAmendment and Response Under 37 CFR § 1.111Page 4 Serial No.: 16/811,235Docket No.: 0210-085001Filing Date: 3/6/2020 Title: REDUNDANT VEHICLE POWER DISTRIBUTION SYSTEMa second safety switch, comprising: a second actuator, wherein when said second actuator is closed said second safety critical power rail is electrically connected to said general purpose power rail, and wherein when said second actuator is open said second safety critical power rail is electrically disconnected from said general purpose power rail; a second circuit coupled to said second actuator, wherein said second circuit applies a second voltage to said second actuator to close said second actuator upon receipt of a second close request control signal, and wherein said second circuit discontinues applying said second voltage to said second actuator to open said second actuator upon receipt of a second open request control signal, wherein said second circuit performs at least one diagnostic test corresponding to said second safety critical power rail, and wherein said second circuit discontinues applying said second voltage to said second actuator to open said second actuator when said second circuit detects a fault corresponding to said second safety critical power rail during performance of said at least one diagnostic test; and a second ECU coupled to said second circuit, said second ECU generating said second close request control signal and generating said second open request control signal, wherein said second ECU is configured to communicate said second close request control signal and said second open request control signal to said second circuit. At least this further limitation is not taught or rendered obvious by the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836